Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 12-14 and 19-22 in the reply filed on 6/7/2021 is acknowledged.  Claims 24-27 withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20080268137 by Ikeda et al.
Claim 1:  Ikeda discloses an apparatus for sublimation and deposition of a chemical, the apparatus comprising: a vacuum chamber where in operation the chamber is below atmospheric pressure (Figure 2A-2B and accompanying text, 0094);  a template comprising a 
the surface in contact with the substrate retaining device is held at a lower temperature than the template when the template is heated by the heating element (0092); and the substrate retaining device is configured to position a substrate such that compound sublimated from the planar surface of the template can be deposited on the substrate (see Figure 4 and accompanying text, see Embodiment Mode 3). 
As for the specific intended use of the claim, such requirements are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements and the reserve tank would be capable of having a silicon-containing compound dispensed into it.
 	Claim 2:  Ikeda discloses the template is a patterned template (figure 6A-6D, Embodiment mode 3).
	Claim 3:  Ikeda discloses the planar surface comprises a plurality of recessed portions; the recessed portions are distributed across the planar surface in a pattern; and the recessed portions are configured to contain the chemical (see Figure 6B and 6C related to recessed portions with chemical).

 	Claim 6:  The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements.
	Claim 7:  Ikeda discloses a uniformly spaced pattern template (Figure 6B).
	Claim 19:  Ikeda discloses what can reasonably be considered a heat distribution plate (first substrate 101, see 0081-0082).
	Claim 21:  Ikeda discloses retaining device that positions and holds the substrate (See figure 4 and accompanying text). The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements.
	Claim 22:  Ikeda discloses retaining device is configured to position and hold a plurality of substrates (106).  The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda taken with JP 920.
Ikeda discloses all that is taught above and discloses evaporation material for LCD and other display devices; however fails to disclose impregnation of the fabric.  However, JP 920 also discloses vapor deposition for display devices and discloses using a vapor source that includes a fabric impregnated with a chemical (0011).  Therefore, taking the references collectively, it would have been obvious to have provided an impregnated fabric for vaporization of the material as such is known in the art to provide vapor for an organic article deposition.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Ikeda discloses a pattern template; however fails to explicitly disclose the claimed pattern.  However, the arrangement of the pattern would have been a matter of design choice and it would have been an obvious matter of design choice to select the claimed pattern arrangement, since it has been held that rearranging parts of an invention only involves routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda taken with US Patent Application Publication 20050178334 by Shinma et al.
Ikeda discloses all that is taught above and discloses the vacuum chamber comprises a cooling a substrate using a cooling unit (see Figure 4, 0092); however fails to explicitly disclose the particulars of the cooling unit.  However, Shinma, also discloses a vapor deposition process and discloses a cooling block for a substrate including a cooling block that includes an upper assembly sealed to a lower assembly, and wherein: the upper assembly comprises a cooling block with a heat exchange well;  the cooling block is formed from a metal;  and the heat exchange well contains a coolant (0090).  Therefore, taking the references collectively, it would have been obvious to have used the known cooling assembly of Shinma in the apparatus of Ikeda who desires to cool a substrate during vapor deposition.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007). 
 	Claim 13:  Shinma discloses aluminum plate which meets this claim requirement as evidenced by applicant’s specification.  
.
 	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda taken with US Patent Application Publication 20100090099 by Chen et al.
Ikeda discloses all that is taught above and discloses sublimation/vaporization of a material using a heat distribution plate as discussed above; however, fails to disclose the insulator plate such that the heating element is between insulating pate and heat distributing plate.  Chen, also discloses a vapor deposition apparatus and discloses using an insulating plate, a heating element and a heat distribution plate such that the heating element is between the insulating plate and heat distribution plate (see Figure 1, 0027-0028).    Therefore, taking the references collectively and all that they suggest to one of ordinary skill in the art at the time of invention it would have been obvious to have provided the insulator plate, heater and heating distribution plate for the stage to vaporize the coating material as Chen discloses such is a known mechanism for vaporizing the coating material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718